                                                                                                                                                                   FILED USQG GLRK PHN
                                                                                                                                                                    2013OT 22 AMimS
 t\    Fill in this information to identify your case:


0)     Debtor 1                  BREANNARODRIGUEZ
                                 First Name                           Middle Name                         Last Name

       Debtor2                   JEREMY BUSTOS
       (Spouse if, tiling)       First Name
                                 First Name                           Middle Name
                                                                      Middle Name                         Last Name

       United States Bankruptcy Court for the:                 DISTRICT OF ARIZONA

       Case number
       (if known)
                                                                                  19-04799                                                                           [] Check if this is an
                                                                                                                                                                        amended filing



      Official Form 106Sum
      Summa                  of Your Assets and Liabilities and Certain Statistical Information                                                                                 12/15
      Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
      information. Fill out all of your schedules first; then complete the information on this form. If you are filing amended schedules after you file
      your original forms, you must fill out a new Summaryand check the box at the top of this page.
       Parti         Summarize Your Assets




       1      Schedule A/B: Property (Official Form 106A/B)
              1 a. Copyline 55, Total realestate, from ScheduleA/B................................................................................................ $                             0.00

              1b. Copy line 62, Total personal property, from Schedule A/B..................................................................................... $                           6, 560. 00
              1c. Copy line 63, Total of alt property on Schedule A/B............................................................................................... $                      6, 560. 00
       Part 2:       Summarize Your Liabilities

                                                                                                                                                                         Your liabilities
                                                                                                                                                                         Amount you ©we

       2.     Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D)
              2a. Copy the total you listed in Column A, Amount ofclaim, at the bottom ofthe last page of Part 1 of Schedule D...                                         $                      ^-'
       3.     Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 106E/F)
              3a. Copy the total claims from Part 1 (priority unsecured claims) from line 6e of Schedule E/F.................................                            $                       u-(
              3b. Copy the total claims from Part 2 (nonpriority unsecured claims) from line 6j of Schedule E/F............................                              $              44, 178. 00


                                                                                                                                       Your total liabilities $                      44, 178. 00


       Part 3:       Summarize Your Income and Ex enses

      4.      Schedule I: Your Income (Official Form 1061)
              Copyyourcombinedmonthly incomefrom line 12of Schedule/................................................................................                     $                  2,861.00
       5.     Schedule J: Your Expenses (Official Form 106J)
              Copy your monthly expenses from line 22c of Schedule J..........................................................................                           $                  2, 375. 00
       Part 4        Answer These Questions for Administrative and Statistical Records

      6.     Are you filing for bankruptcy under Chapters 7, 11, or 13?
              D      No. You have nothingto report on this part ofthe form. Check this boxand submitthis form to the court with your otherschedules.

                     Yes
       7.    What kind of debt do you have?

                     Yourdebtsare primarily consumerdebts. Consumerdebtsarethose "incurredbyan individualprimarilyfor a personal, family, or
                     household purpose. " 11 U. S. C. § 101(8). Fill out lines 8-9g for statistical purposes. 28 U. S.C. § 159.

              a      Your debts are not primarily consumer debts. You have nothing to report on this part of the form. Checkthis box and submit this form to
                     the court with your other schedules.
       OfficialForm 106Sum                    SummaryofYourAssets and Liabilitiesand Certain Statistical Information                                                           page 1 of 2
      SoftwareCopyright(c) 1996-2019BestCase, LLC- 'www.bestcase.com                                                                                                           BestCaseBankruptcy

                    Case 2:19-bk-04799-EPB                               Doc 10 Filed 04/22/19 Entered 04/23/19 09:55:20                                                           Desc
                                                                         Main Document    Page 1 of 33
 Debtor 1       BREANNA RODRIGUEZ
 Debtor 2       JEREMYBUSTOS                                                                Case number (if known)

 8.     From the Statement of Your Current Monthly Income: Copy your total current monthly income from Official Form
        122A-1 Line 11; OR, Form 1 22B Line 11; OR, Form 122C-1 Line 14.                            '          S                       2, 850. 00


 9.     Copy the following special categories of claims from Part 4, line 6 of Schedule E/F:




        9a. Domestic support obligations (Copy line 6a.)                                                 $                0.00
       9b. Taxes and certain other debts you owe the government. (Copy line 6b.)                        $                 0.00
       9c. Claims for death or personal injury while you were intoxicated. (Copy line 6c.)              $                 0.00
       9d. Student loans. (Copy line 6f.)                                                               $                 0. 00
       9e. Obligations arising out of a separation agreement or divorce that you did not report as
           priority claims. (Copy line 6g.)                                                             $                 0.00
       9f. Debts to pension or profit-sharing plans, and other similar debts. (Copy tine 6h.)           $                 0. 00


       9g. Total. Add lines 9a through 9f.                                                                              0.00




Official Form 10SSum                               Summary of Your Assets and Liabilitiesand Certain Statistical Information            page 2 of 2
Software Copyright (c) 1996-2019 Best Case, LLC - www. bestcase. com                                                              Best Case Bankruptcy

            Case 2:19-bk-04799-EPB                                Doc 10 Filed 04/22/19 Entered 04/23/19 09:55:20                 Desc
                                                                  Main Document    Page 2 of 33
 Fill in this information to identify your case and this filing:

 Debtor 1                    BREANNA RODRIGUEZ
                             First Name                 Middle Name                      Last Name

 Debtor2                     JEREMYBUSTOS
 (Spouse, if filing)         First Name                 Middle Name                      Last Name


 United States Bankruptcy Court for the: DISTRICTOFARIZONA

 Case number                                                                                                                              D    Check if this is an
                                                                                                                                               amended filing



Official Form 106A/B
Schedule A/B: Pro e                                                                                                                           12/15
In each category, separately list and describe items. List an assetonly once. Ifan assetfits in more than one category, list the asset In the categorywhereyou think
it fits best. Be as complete and accurateas possible. Iftwo married people are filing together, both are equally responsiblefor supplying correct information. If
more space is needed, attach a separate sheetto this form. Onthetop of anyadditional pages,writeyour name and casenumber(if known). Answerevery question.

 Part 1: Describe Each Residence, Building, Land, or Other Real Estate You Own or Have an Interest In

1. Do you own or have any legal or equitable interest in any residence, building, land, or similar property?

         No. Go to Part 2.
   D Yes. Whereistheproperty?

 Part 2: Describe Your Vehicles


Doyou own, lease, or have legal or equitable interest in any vehicles, whetherthey are registered or not? Include any vehicles you own that
someone else drives. If you lease a vehicle, also report it on Schedule G: Executory Contracts and Unexpired Leases.

3. Cars, vans, trucks, tractors, sport utility vehicles, motorcycles

   D No
         Yes


  3. 1     Make:       DODGE                               Who has an interest in the property? Check one       Do not deduct secured daims or exemptions. Put
                                                                                                                8ie amount of any secured claims on Schedule D:
           Model       CARAVAN                             D Debtor 1 only                                      CreditorsWhoHave ClaimsSecuredby Property.
           Year:       2005                                D Debtor 2 only
                                                                                                                Current value of the      Current value of the
           Approximate mileage:           122, 000              Debtor 1 and Debtor 2 only                      entire property?          portion you own?
           Other information:                              D At least one ofthedebtors and another

                                                                Check if this is community property                      $4, 000. 00                  $4, 000. 00
                                                                (see instructions)




4. Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
   Examples: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories

         No
   D Yes



 5 Add the dollar value of the portion you own for all of your entries from Part 2, including any entries for
    .
        pages you have attached for Part 2. Write that number here.                                                                               $4, 000. 00

 Part 3:      Describe Your Personal and Household Items

 Do you own or have any legal or equitable interest in any of the following items?                                                     Current value of the
                                                                                                                                       portion you own?
                                                                                                                                       Do not deduct secured
                                                                                                                                       claims or exemptions.
6. Household goods and furnishings
   Examples: Major appliances, furniture, linens, china, kitchenware
    D No
Official Form 106A/B                                                   ScheduleA/B: Property                                                                page 1
SoftwareCopyright(c) 1996-2019Best Casa, LLC-www.bestcase.com                                                                                    Best Case Bankruptcy

              Case 2:19-bk-04799-EPB                       Doc 10 Filed 04/22/19 Entered 04/23/19 09:55:20                                       Desc
                                                           Main Document    Page 3 of 33
  Debtor 1        BREANNARODRIGUEZ
  Debtor2         JEREMYBUSTOS                                                                      Case number (if known)

           Yes. Describe.....


                                       1 BED 100. 00, 1 DRESSERS 30. 00, 1 NIGHTSTAND 40. 00, 1 CRIB
                                       100. 00, 1 KITCHEN TABLE 40. 00, 1 DRYER 100. 00, 2 TABLETS
                                       150. 00, 1 TV 100. 00                                                                                        $660. 00


7 Electronics
  Examples: Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners; music collections; electronic devices
             including cell phones, cameras, media players, games
     No
     a Yes. Describe.....

8. Collectibles of value
   Examples: Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects; stamp, coin, or baseball card collections;
                   other collections, memorabilia, collectibles
      No
    D Yes. Describe.....

9. Equipment for sports and hobbies
     Examples: Sports, photographic, exercise, and other hobby equipment; bicycles, pool tables, golf clubs, skte; canoes and kayaks; carpentry tools;
                   musical instruments
      No
    D Yes. Describe.....

10. Firearms
     Examples: Pistols, rifles, shotguns, ammunition, and related equipment
      No
    D Yes. Describe.....

11 Clothes
   Examples: Everyday clothes, furs, leather coats, designer wear, shoes, accessories
    D No
        Yes. Describe.....

                                      CLOTHES                                                                                                      $300.00


12. Jewelry
      Examples: Everydayjewelry, costumejewelry engagementrings, wedding rings, heirloom jewelry, watches, gems, gold, silver
        No
    D Yes. Describe.....

13. Non-farm animals
      Examples: Dogs, cats, birds, horses
       No
    D Yes. Describe.....

14. Any other personal and household items you did not already list, including any health aids you did not list
        No
    D Yes. Give specific information.....


 15. Add the dollar value of all of your entries from Part 3, including any entries for pages you have attached
       for Part 3. Write that number here                                                                                                     $960. 00


 Part 4:     Describe Your Financial Assets

"ro^Sffownor haveanylegalorequitableInterestin anyofthefollowing?                                                                 Current value of the
                                                                                                                                  portion you own?
                                                                                                                                  Do not deduct secured
                                                                                                                                  ctaims or exemptions.



Official Form 106A/B                                                   ScheduleA/B: Property                                                           page 2
Software Copyright (c) 1996-2019 Best Case, LLC - www. bestcase. com                                                                       Best Case Bankruptcy

             Case 2:19-bk-04799-EPB                              Doc 10 Filed 04/22/19 Entered 04/23/19 09:55:20                           Desc
                                                                 Main Document    Page 4 of 33
  Debtor 1        BREANNARODRIGUEZ
  Debtor2         JEREMYBUSTOS                                                                                   Case number (if known)

 16. Cash
     Examples: Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your petition
      No
     a Yes.

17. Deposits of money
       Examples:Checking, savings, or otherfinancial accounts; certificates ofdeposit; shares in credit unions, brokerage houses, and other similar
                      institutions. If you have multiple accounts with the same institution, list each.
     D No
       Yes........................                                            Institution name:


                                          17. 1. Checking                                                                                       $600. 00


18. Bonds, mutual funds, or publicly traded stocks
    Examples: Bond funds, investment accounts with brokerage firms, money market accounts
     No                                                                              .
   D Yes..................        Institution or issuer name:

19. Non-publiclytraded stock and interests in incorporated and unincorporated businesses, including an interest in an LLC, partnership,
      and joint venture
       No
    D Yes. Give specificinformation aboutthem.
                                             Name of entity:                                                      % of ownership:

20. Government and corporate bonds and other negotiable and non-negotiable instruments
    Negotiable instruments include personal checks, cashiers' checks, promissory notes, and money orders.
    Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them.
     No
    D Yes. Give specificinformation aboutthem
                                             Issuer name:

21 Retirement or pension accounts
     Examples: Interests in IRA, ERISA, Keogh, 401(k), 403(b), thrift savings accounts, or other pension or profit-sharing plans
    D No
        Yes. List each account separately.
                                Type of account:                             Institution name:

                                          IRA                                                                                                  $1,000.00

22. Security deposits and prepayments
      Yourshareofall unuseddepositsyou havemadeso thatyou maycontinueservice or usefrom a company
      Examples:Agreementswith landlords, prepaid rent, publicutilities (electric, gas, water), telecommunicationscompanies, orothers
      No
    D Yes......................                                              Institution name or individual:

23. Annuities (A contract for a periodic payment of money to you, either for life or for a number of years)
     No
    D Yes.............               Issuer name and description.

24. Interests in an educationIRA, in an accountin a qualifiedABLEprogram, or undera qualifiedstatetuition program.
    26 U. S.C. §§ 530(b)(1), 529A(b), and 529(b)(1).
        No
    D Yes.............               Institution name and description. Separately file the records of any interests. 11 U. S. C. § 521(c):

25. Trusts, equitableorfutureinterests in property(otherthananythinglisted in line1),andrightsor powersexercisableforyourbenefit
        No
    D Yes. Give specificinformationaboutthem...

26. Patents, copyrights, trademarks,tradesecrets, and other intellectual property
    Examples: Internet domain names, websites, proceeds from royalties and licensing agreements
        No

OfficialForm 106A/B                                                     ScheduleA/B:Property                                                        page 3
Software Copyright (c) 1996-2019 Best Case, LLC - www. bestcase. com

             Case 2:19-bk-04799-EPB                               Doc 10 Filed 04/22/19 Entered 04/23/19 09:55:20                            Desc
                                                                  Main Document    Page 5 of 33
  Debtor 1      BREANNARODRIGUEZ
  Debtor2       JEREMYBUSTOS                                                                           Case number (if known)

    D Yes. Give specific information about them...

27. Licenses, franchises, and other general intangibles
     Examples: Building permits, exclusive licenses, cooperative association holdings, liquor licenses, professional licenses
        No
    D Yes. Givespecificinformationaboutthem...
 Money or property owed to you?                                                                                                       Current value of the
                                                                                                                                     portion you own?
                                                                                                                                     Do not deduct secured
                                                                                                                                     Glainis or exemptions.

28. Tax refunds owed to you
     No
    D Yes. Givespecificinformationaboutthem, includingwhetheryou alreadyfiledthe returns andthe taxyears.......


29. Family support
    Examples: Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement
     No
    D Yes. Give specific information......


30. Other amounts someone owes you
      Examples: Unpaidwages, disabilityinsurance payments, disability benefits, sick pay, vacation pay, workers' compensation, Social Security
                   benefits; unpaid loans you made to someone else
        No
    D Yes. Give specific information..

31. Interests in insurance policies
     Examples: Health, disability, or life insurance; health savings account (HSA); credit, homeowner's, or renter's insurance
      No
    D Yes. Namethe insurancecompanyofeachpolicyand list its value.
                                       Company name:                                         Beneficiary:                              Surrenderor refund
                                                                                                                                       value:

32. Any interest in property that is due you from someone who has died
      If you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently entitled to receive property because
      someone has died.
        No
    D Yes. Give specific information..

33. Claimsagainstthird parties, whetheror notyou havefiled a lawsuitor madea demandfor payment
      Examples:Accidents, employment disputes, insurance claims, or rightsto sue
       No
    D Yes. Describeeach claim.

34. Other contingent and unliquidated claims of every nature, including counterclaims ofthe debtor and rights to set off claims
      No
    D Yes. Describe each claim.

35. Any financial assets you did not already list
       No
    D Yes. Give specificinformation..

 36. Add the dollar value of all of your entries from Part 4, including any entries for pages you have attached
      for Part 4. Write that number here.                                                                                                        $1, 600. 00

 Part 5: Describe Any Business-Related Property You Ownor Have an Interest In. Listany real estate in Part 1.

37. Doyou own or have any legal or equitable interest in any business-related property?
      No. Go to Part 6.


Official Form 106A/B                                             ScheduleA/B: Property                                                                     page 4
SoftwareCopyright (c) 1996-2019Best Case, LLC-www.bestcase.com
                                                                                                                                                Best CaseBankruptcy
             Case 2:19-bk-04799-EPB                         Doc 10 Filed 04/22/19 Entered 04/23/19 09:55:20                                     Desc
                                                            Main Document    Page 6 of 33
 Debtor 1        BREANNA RODRIGUEZ
 Debtor2         JEREMYBUSTOS                                                                                 Case number (if known)

   D Yes. Goto line38.


 Part 6: DescribeAny Farm-and Commercial Fishing-RelatedPropertyYou Own or Havean Interest In.
           If you own or have an interest in farmland, list it in Part 1.

46.        you own or have any legal or equitable interest in any farm- or commercial tishing-related property?
           No. Go to Part 7.
       D Yes. Go to line 47.


 Part 7:         Describe All Property You Own or Have an Interest in That You Did Not List Above

53. Do you have other property of any kind you did not already list?
       Examples: Season tickets, country club membership
        No
      D Yes. Give specificinformation.........

 54. Add the dollar value of all of your entries from Part 7. Write that number here                                                               $0. 00

 Parts:        List the Totals of Each Part of this Form


 55.    Part 1: Total real estate, line 2                                                                                                              $0. 00
 56. Part 2: Total vehicles, line 5                                                           $4 000.00
 57. Part 3: Total personal and household items, line 15                                       $960. 00
 58.    Part 4: Total financial assets, line 36                                               $1 600. 00
 59. Part 5: Total business-related property, line 45                                               $0.00
60. Part 6: Total farm- and fishing-related property, line 52                                       $0. 00
61.     Part 7: Total other property not listed, line 54                                            $0.00

62. Total personal property. Add lines 56 through 61...                                       $6, 560. 00    Copy personal property total         $6, 560. 00

63. Total of all property on Schedule A/B. Add line 55 + line 62                                                                             $6, 560. 00




Official Form 106A/B                                                        ScheduleA/B: Property                                                       page 5
Software Copyright (c) 1996-2019Best Case, LLC-vwiw.bestcase.com                                                                            Best Case Bankruptcy

            Case 2:19-bk-04799-EPB                               Doc 10 Filed 04/22/19 Entered 04/23/19 09:55:20                            Desc
                                                                 Main Document    Page 7 of 33
 Fill in this information to identify your case:

 Debtor 1                 BREANNA RODRIGUEZ
                          First Name                        Middle Name                      Last Name

 Debtor 2                 JEREMY BUSTOS
 (Spouse if, filing)      First Name                        Middle Name                      Last Name


 United States Bankruptcy Court for the:              DISTRICT OF ARIZONA

 Case number
 (if known)                                                                                                                              D Check if this is an
                                                                                                                                           amended filing

Official Form 106C
Schedule C: The Property You Claim as E empt                                                                                                                        4/19

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. Using
the property you listed on Schedule A/B: Property (Official Form 106A/B) as your source, list the property that you claim as exempt. If more space is
needed, fill out and attach to this page as many copies of Part 2: Additional Page as necessary. On the top of any additional pages, write your name
and case number (if known).

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so is to state a
specific dollar amount as exempt. Alternatively, you may claim the full fair market value of the property being exempted up to the amount of
any applicable statutory limit. Some exemptions-such as those for health aids, rights to receive certain benefits, and tax-exempt retirement
funds-may be unlimited in dollar amount. However, if you claim an exemption of 100% of fair market value under a law that limits the
exemption to a particular dollar amount and the value of the property is determined to exceedthat amount, your exemption would be limited
to the applicable statutory amount.
 Parti:         Identi   the Pro e       You Claim as Exem t

 1. Which set of exemptions are you claiming? Check one only, even if your spouse is filing with you.

           You are claiming state and federal nonbankruptcy exemptions.                 11 U. S. C. § 522(b)(3)

      D You are claiming federal exemptions. 11 U. S. C. § 522(b)(2)
 2. For any property you list on ScheduleA/Bthatyou claim as exempt, fill in the information below.
      Brief description of the property and line on            Current value of the       Amount of the exemption you claim       Specificlaws that allow exemption
      SchetluleA/Bthat lists this property                     portion you own
                                                               Cop/ the value from        Check only one bw fw each sxempffon.
                                                               SehediileA/B

      2005 DODGE CARAVAN 122, 000                                         $4, 000. 00                               $4, 000. 00   Ariz- R®v-stat § 33-1125(8)
      miles
      Line from Schedule A/B: 3.1                                                              100% of fair market value, up to
                                                                                               any applicable statutory limit

      1 BED 100. 00, 1 DRESSERS 30. 00, 1                                   $660.00                                   $660.00     Ariz- Rev- stat § 33-1123
      NIGHTSTAND 40. 00, 1 CRIB 100. 00,1
      KITCHEN TABLE 40. 00, 1 DRYER                                                            100% of fair market value, up to
      100. 00, 2 TABLETS 150. 00, 1 TV                                                         any applicable statutory limit
      100.00
      Line from Schedule A/B: 6.1


      CLOTHES                                                               $300.00                                   $300.00     Ariz- R®v-stat-§ 33-1125(1)
      Line from Schedule A/B: 11.1
                                                                                          I-I 100%offairmarketvalue, upto
                                                                                               any applicable statutory limit

      Checking:                                                             $600.00                                   $600.00     Ariz. Rev. Stat. §
      Line from Schedule A/B: 17.1                                                                                                33-1126(A)(9)
                                                                                          I-I 100%offairmarketvalue, upto
                                                                                               any applicable statutory limit

      IRA:                                                            $1,000. 00                                    $1,000.00     Ariz- Rev- stat § 33-1126(B)
      Linefrom Schedule A/B: 21 .1
                                                                                          D 100%offairmarket value, upto
                                                                                               any applicable statutory limit


Official Form 106C                                      ScheduleC: The Property You Claim as Exempt                                                           page 1 of 2
Software Copyright (c) 1996-2019 Best Case, LLC-www. bestcase. com                                                                                     Best Case. Bankruptcy


              Case 2:19-bk-04799-EPB                            Doc 10 Filed 04/22/19 Entered 04/23/19 09:55:20                                        Desc
                                                                Main Document    Page 8 of 33
 Debtor 1     BREANNARODRIGUEZ
 Debtor 2     JEREMYBUSTOS                                                                      Case number (if known)

 3. Are you claiming a homestead exemption of more than $170, 350?
      (Subjectto adjustment on 4/01/22 and every 3 years afterthat for casesfiled on or afterthe date of adjustment.)
            No
      D     Yes. Did you acquire the property covered by the exemption within 1, 215 days before you filed this case?
            D     No
            D Yes




OfficialForm 106C                                         ScheduleC: The PropertyYou Claim as Exempt                           page 2 of 2
Software Copyright (c) 1996-2019 Best Case, LLC - www. bestcase. com                                                     Best Case Bankruptcy

            Case 2:19-bk-04799-EPB                               Doc 10 Filed 04/22/19 Entered 04/23/19 09:55:20         Desc
                                                                 Main Document    Page 9 of 33
 Fill in this information to identify your case:

 Debtor 1                  BREANNA RODRIGUEZ
                           First Name                          Middle Name           Last Name

 Debtor 2                  JEREMYBUSTOS
 (Spouse if, filing)       First Name                          Middle Nama           LastName

 United States Bankruptcy Courtforthe:                  DISTRICTOFARIZONA

 Case number
 (if known)                                                                                                                            d Check if this is an
                                                                                                                                         amended filing

Official Form 106D
Schedule D: Creditors                                    Jio Have Claims Secured by Property                                                                 12/15

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If more space is
needed, copy the Additional Page, fill it out, number the entries, and attach it to this form. On the top of any additional pages, write your name and case number (if
known).
1. Do any creditors have claims secured by your property?

          No. Check this box and submit this form to the court with your other schedules. You have nothing else to report on this form.
      D Yes. Fill in all ofthe information below.




OfficialForm 106D                                  ScheduleD: CreditorsWhoHaveClaimsSecuredby Property                                                     page 1 of 1
Software Copyright (c) 1996-2019 Best Case, LLC - www. bestcase. com                                                                                 Best CaseBankruptcy

              Case 2:19-bk-04799-EPB                             Doc 10 Filed 04/22/19 Entered 04/23/19 09:55:20                                     Desc
                                                                 Main Document    Page 10 of 33
 Fill in this information to identify your case:

 Debtor 1                   BREANNARODRIGUEZ
                            First Name                       Middle Name                         Last Name

 Debtor 2                   JEREMYBUSTOS
 (Spouse if, filing)        First Name                       Middle Name                         Last Name

 United States BankruptcyCourtfor the:                DISTRICTOFARIZONA

 Case number
 (if known)                                                                                                                                         a Check if this is an
                                                                                                                                                      amended filing

Official Form 106E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                   12/15
Be as complete and accurateas possible. Use Part 1 for creditors with PRIORITYclaims and Part2 for creditorswith NONPRIORITYclaims. Listthe other party to
any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Property (Official Form 106A/B) and on
Schedule G: Executory Contracts and Unexpired Leases (Official Form 1066). Do not include any creditors with partially secured claims that are listed in Schedule
D: Creditors Who Have Claims Secured by Property. If more space is needed, copy the Part you need, fill it out, number the entries in the boxes on the left. Attach
the Continuation Page to this page. If you have no information to report in a Part, do not file that Part. On the top of any additional pages, write your name and case
number (if known).
 Part 1          List All of Your PRIORITf Unsecured Claims
 1.       any creditors have priority unsecured claims againstyou?

          No. Go to Part 2.
        Yes.
 Part 2:     List All of Your NONPRIORIT*' Unsecured Claims
 3.    Do any creditors have nonpriority unsecured claims against you?

       D No. You have nothing to report in this part. Submit this form to the courtwith your other schedules.
          Yes.

 4.    List all of your nonpriority unsecured claims In the alphabetical order of the creditor who holds each claim. If a creditor has more than one nonpriority unsecured
       claim, list the creditor separately for each claim. For each claim listed, identity what type of claim it is. Do not list claims already inetuded in Part 1. If more than one
       creditorholdsa particularclaim, list theother creditorsin Part 3.1fyou havemorethanthreenonpriontyunsscuresl ctaimsfill out the ContinuationPageof Part2.
                                                                                                                                                   Total claim
 4.1          AD ASTRA RECOVERY SVS                                  Last4 digits ofaccount number           1837                                                       $1, 186. 00
              Nonpriority Creditor's Name
              7330 W 33RD STREET N                                   Whenwasthe debt incurred?               07/01/18
              Wichita, KS 67205
              Number Street City State Zip Code                      As of the date you file, the claim is: Check all that apply
              Who incurred the debt? Check one.
                                                                     D Contingent
              D Debtor 1 only
              D Debtor 2 only                                              Unliquidated
                                                                     D Disputed
                 Debtor 1 and Debtor 2 only
                                                                     Type of NONPRIORITY unsecured claim:
              [ At least one of the debtors and another
                                                                     D Studentloans
                 Checkif this claim is for a community debt          D Obligationsarisingoutofa separationagreementordivorcethatyoudidnot
              I the claim subject to offset?                         report as priority claims
                 No                                                  D Debts to pension or profit-sharing plans, and other similar debts
              D Yes                                                        Other.Specify SPEEDYCASH




Official Form 106 E/F                                     ScheduleE/F: CreditorsWho Have Unsecured Claims                                                                  Page 1 of 7
Software Copyright (c) 1996-2019 Best Case, LLC-www. bestcase. com                                            43775                                                Best Case Bankruptcy

              Case 2:19-bk-04799-EPB                           Doc 10 Filed 04/22/19 Entered 04/23/19 09:55:20                                                     Desc
                                                               Main Document    Page 11 of 33
 Debtor 1 BREANNA RODRIGUEZ
 Debtor2 JEREMYBUSTOS                                                                                 Case number (if known)

 4.2       CAPITALONE BANK USA                                    Last 4 digits of account number        0930                                             $664.00
           Nonpriority Creditor's Name
           PO BOX 30281                                           Whenwasthe debt incurred?              07/01/18
           Salt Lake d , UT 84130
           Number Street City State Zip Code                      As of the date you file, the claim is: Check all that apply
           Who incurred the debt? Check one.
                                                                  D Contingent
           D Debtor 1 only
           D Debtor 2 only                                            Unliquidated
                                                                  D Disputed
              Debtor 1 and Debtor 2 only
                                                                  Type of NONPRIORITYunsecured claim:
           D At least one of the debtors and another
                                                                  D Student loans
              Check if this claim is for a community debt         D Obligationsarisingoutofa separationagreementordivorcethatyoudidnot
           Is the claim subject to offset?                        report as priority claims
              No                                                  D Debts to pension or profit-sharing plans, and other similar debts
           D Yes                                                      Other. Specify CREDIT

           ENHANCED RECOVERY
 4.3       COMPANIES                                              Last4 digitsofaccountnumber            1837                                          $2, 333. 00
           Nonpriority Creditor's Name
          PO BOX 57547                                            Whenwasthe debt incurred?             07/01/19
          Jacksonville, FL 32241
           Number Street City State Zip Code                      As ofthe dateyou file, the claim is: Checkall thatapply
          Who incurred the debt? Check one.
                                                                  D Contingent
           D Debtor 1 only
           D Debtor 2 only                                            Unliquidated
                                                                  D Disputed
              Debtor 1 and Debtor 2 only
                                                                  Type of NONPRIORITTunsecured claim:
           [ At least one of the debtors and another
                                                                  D Student loans
              Check if this claim is for a community debt         D Obligations arising out ofa separation agreement ordivorce that you did not
             the claim subject to offset?                         report as priority claims
              No                                                  D Debts to pension or profit-sharing plans, and other similar debts
          D Yes                                                       OtherSpecify TMOBILE

 4.4      EOS CCA                                                 Last 4 digits of account number       0930                                             $192. 00
          Nonpriority Creditor's Name
          PO BOX 981025                                           Whenwasthe debtincurred?              06/01/18
          Boston, MA 02298
          Number Street City State Zip Code                       As ofthe dateyou file, the claim is: Checkall thatapply
          Who incurred the debt? Check one.
                                                                  D Contingent
          D Debtor 1 only
          D Debtor 2 only                                            Unliquidated
                                                                  D Disputed
              Debtor 1 and Debtor 2 only
                                                                  Type of NONPRIORIT*'unsecured claim:
          D At leastoneofthedebtorsandanother
                                                                  D Studentloans
             Checkifthis claim Is for a community debt            D Obligations arisingoutofa separation agreement ordivorcethatyoudidnot
          I the claim subjectto offset?                           report as priority claims
              No                                                  D Debts to pension or profit-sharing plans, and other similar debts
          Dyes                                                       Other. Specify CREDIT




Official Form 106 E/F                                  Schedule E/F: Creditors Who Have Unsecured Claims                                                 Page2 of 7
Software Copyright(c) 1996-2019Best Case, LLC- www.bestcase.com                                                                                   Best Case Bankruptcy

           Case 2:19-bk-04799-EPB                           Doc 10 Filed 04/22/19 Entered 04/23/19 09:55:20                                       Desc
                                                            Main Document    Page 12 of 33
 Debtor 1 BREANNARODRIGUEZ
 Debtor2 JEREMYBUSTOS                                                                                       Case number (ifknown)

 4.5       J VANCEANDERSENPLLC                                         Last 4 digits of account number        14RC                                            $1, 800. 00
           Nonpriority Creditor's Name
           25823 N101ST AVENUE                                         Whenwasthe debt incurred?              01/02/19
           Peoria, AZ 85383
           Number Street City State Zip Code                           As ofthe dateyou file, the claim is: Checkall thatapply
           Who incurred the debt? Check one.
                                                                       D Contingent
           D Debtor 1 only
           D Debtor2 only                                                  Unliquidated
                                                                       D Disputed
               Debtor 1 and Debtor 2 only
                                                                       Type of NONPRIORITf unsecured claim:
           D At least one of the debtors and another
                                                                       D Student loans
               Check if this claim is for a community debt             D Obligations arising out of a separation agreement or divorce that you did not
           Is the claim subject to offset?                             report as priority claims

               No                                                      D Debts to pension or profit-sharing plans, andother similar debts
           D Yes                                                           OtherSpecify TODDCARTITLE

           MIDLANDCREDITMANAGEMENT
 4.6       INC                                                         Last4 digits ofaccount number          0471                                            $2, 354. 00
           Nonpriority Creditor's Name
           2365 NORTHSIDEDR                                            Whenwasthe debt Incurred?              03/23/19
           SUITE 300
           San Dieuo, CA 92108
           Number Street City State Zip Code                           As of the date you file, the claim is; Check all that apply
           Who incurred the debt? Check one.
                                                                       D Contingent
           D Debtor 1 only
           D Debtor 2 only                                                 Unliquidated
                                                                       D Disputed
               Debtor 1 and Debtor 2 only
                                                                       Type of NONPRIORITY unsecured claim:
           [ At leastone ofthe debtorsand another
                                                                       D Student loans
               Check if this claim is for a community debt             D Obligationsarisingoutofa separationagreementordivorcethatyoudidnot
           Is the claim subject to offset?                             report as priority claims
               No                                                      D Debtsto pension or profit-sharing plans, and other similar debts
           D Yes                                                          Other.Specify CAPITAL ONE

 4.7       MIDLAND FUNDING LLC                                         Last 4 digits of account number        (JNTS                                           $2, 340. 00
           Nonpriority Creditor's Name
           320 E BIG BEAVER                                            Whenwasthe debt incurred?              07/01/18
           SUITE 300
           Tro , Ml 48083
           Number Street City State Zip Code                           As ofthe dateyou file, the claim is: Checkall thatapply
           Who incurred the debt? Check one.
                                                                       D Contingent
           D Debtor1 only
           D Debtor2 only                                                 Unliquidated
                                                                       D Disputed
               Debtor 1 and Debtor 2 only
                                                                       Type of NONPRIORITYunsecured claim:
               At least one of the debtors and another
                                                                       D Studentloans
               Check if this claim Is for a community debt             D Obligations arising out of a separation agreement or divorce that you did not
              the claim subject to offset?                             report as priority claims
               No                                                      D Debtstopensionorprofit-sharingplans,andothersimilardebts
           D Yes                                                          OtherSpecify SYNCHRONYBANK,CITIBANK




OfficialForm 106 E/F                                      ScheduleE/F: Creditore Who HaveUnsecured Claims                                                        Page 3 of 7
Software Copyright (c) 1996-2019 Best Case, LLC - www. bBstcase. com                                                                                     Best Case Bankruptcy

           Case 2:19-bk-04799-EPB                                Doc 10 Filed 04/22/19 Entered 04/23/19 09:55:20                                         Desc
                                                                 Main Document    Page 13 of 33
  Debtor 1 BREANNARODRIGUEZ
  Debtor2 JEREMYBUSTOS                                                                                      Case number (if known)

 4.8        NISSAN MOTOR ACCEPTANCE                                    Last 4 digits of account number        1837                                        $18,650.00
            Nonpriority Creditor's Name
            PO BOX 660366                                              Whenwasthe debt incurred?              07/01/18
            Dallas, TX 75266
            Number Street City State Zip Code                          As ofthe dateyou file, the claim Is: Checkall thatapply
            Who incurred the debt? Check one.
                                                                       D Contingent
            D Debtor 1 only
            D Debtor 2 only                                                Unliquidated
                                                                       D Disputed
               Debtor 1 and Debtor 2 only
                                                                       Type of NONPRIORITVunsecuredclaim:
               At least one of the debtors and another
                                                                       D Student loans
               Check if this claim is for a community debt             D Obligations arising out ofa separation agreement ordivorce thatyou did not
           I    e claim subject to offset?                             report as priority claims
               No                                                      D Debtsto pension or profit-sharing plans, andothersimilar debts
            D Yes                                                          Other. Specify CREDIT

 4.9       ONE MAIN                                                    Last 4 digits of account number        1837                                         $4, 737. 00
           Nonpriority Creditor's Name
           PO BOX 1010                                                 Whenwasthe debt incurred?              07/01/18
           Evansville, IN 47706
           Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
           Who incurred the debt? Check one.
                                                                       D Contingent
           D Debtor 1 only
           D Debtor2 only                                                  Unliquidated
                                                                       D Disputed
               Debtor 1 and Debtor 2 only
                                                                       Type of NONPRIORITYunsecuredclaim:
           D At least one of the debtors and another
                                                                       D Studentloans
               Check if this claim is for a community debt             D Obligationsarisingoutofa separationagreementordivorcethatyoudidnot
           Is the claim subject to offset?                             report as priority claims
               No                                                      D Debts to pension or profit-sharing plans, and other similar debts
           D Yes                                                          Other.Specify CREDIT

14. 10 |   PORTFOLIORECOVERY                                           Last 4 digits of account number        1837                                         $1,891.00
           Nonpriority Creditor's Name
           120 CORPORATE BLVDSTE 100                                   When was the debt incurred?            07/01/18
           Norfolk, VA 23502
           NumberStreet CityStateZipCode                               As of the dateyou file, the claim is: Checkall thatapply
           Who incurred the debt? Check one.

           D Debtor 1 only
                                                                       D Contingent
           D Debtor2 only                                                 Unliquidated
                                                                       D Disputed
               Debtor 1 and Debtor 2 only
                                                                       Type of NONPRIORITYunsecured claim:
           D At least one ofthe debtors and another
                                                                       D Student loans
               Check ifthis claim is for a community debt              D Obligationsarisingoutofa separationagreementordivorcethatyoudidnot
           Is the claim subjectto offset?                              report as priority claims
               No                                                      D Debtsto pension or profit-sharing plans, andothersimilardebts
           D Yes                                                          OtherSpecify COMENITYBANK




Official Form 106 E/F                                     Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page4 of 7
Software Copyright (c) 1996-2019 Best Case, LLC - www. bestcase. com
                                                                                                                                                      Best Case Bankmptcy

            Case 2:19-bk-04799-EPB                               Doc 10 Filed 04/22/19 Entered 04/23/19 09:55:20                                      Desc
                                                                 Main Document    Page 14 of 33
 Debtor 1 BREANNA RODRIGUEZ
 Debtor2 JEREMYBUSTOS                                                                                    Case number (if known)

 4. 11     PROGRESSIVE LEASING                                       Last4 digits of account number         1971                                          $3, 429. 00
           Nonpriority Creditor's Name
           256 WEST DATA DRIVE                                       Whenwasthe debt incurred?              03-11-19
           Dra er, UT 84020
           NumberStreetCityStateZip Code                             As of the date you file, the claim Is: Check all thatapply
           Who incurred the debt? Check one.
                                                                     D Contingent
           D Debtor 1 only
                                                                        Unliquidated
           D Debtor2 only
                                                                     D Disputed
               Debtor 1 and Debtor 2 only
                                                                     Type of NONPRIORIPf unsecured claim:
              At least one of the debtors and another
                                                                     D Student loans
              Check if this claim is for a community debt            D Obligationsarisingoutofa separationagreementordivorcethatyou didnot
             the claim subject to offset?                            report as priority claims

              No                                                     D Debts to pension or profit-sharing plans, andother similar debts
           D Yes                                                        Other. Specify CREDIT

4. 12      TD BANK USA                                               Last4 digits of account number         UNTS                                          $1, 380. 00
           Nonpriority Creditor's Name
           PO BOX 673                                                Whenwasthe debt incurred?              07/01/18
           Minnea olis, MN 55440
           Number Street City State Zip Code                         As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                     D Contingent
           D Debtor1 only
           D Debtor2 only                                               Unliquidated
                                                                     D Disputed
              Debtor 1 and Debtor 2 only
                                                                     Type of NONPRIORITY unsecured claim:
           D At leastone ofthe debtorsand another
                                                                     D Student loans
              Check if this claim is for a community debt            D Obligationsarisingoutofa separationagreementordivorcethatyoudidnot
           s (he claim subject to offset?                            report as priority claims
              No                                                     D Debts to pension or profit-sharing plans, andother similar debts
           D Yes                                                        Other.Specify CREDIT

4. 13      THE BUREAUS                                               Last4 digits of account number         1837                                            $817. 00
           Nonpriority Creditor's Name
           650 DUNDEERD                                              When was the debt incurred?            07/01 /17
           SUITE 370
           Northbrook, IL 60062
           NumberStreetCityStateZip Code                             As ofthe dateyou file, the claim is: Checkall thatapply
          Who incurred the debt? Check one.
                                                                     D Contingent
           D Debtor 1 only
           D Debtor 2 only                                              Unliquidated
                                                                     D Disputed
              Debtor 1 and Debtor 2 only
                                                                     Type of NONPRIORITY unsecured claim:
           D At least one ofthe debtors and another
                                                                     D Student loans
              Check if this claim is for a community debt            D Obligations arising out ofa separation agreement or divorce thatyou did not
           Is the claim subject to offset?                           report as priority claims
              No                                                     D Debtsto pension or profit-sharing plans, and other similar debts
           D Yes                                                        Other. Specify CAPITAL ONE




Official Form 106 E/F                                    Schedule E/F: Creditors Who Have Unsecured Claims                                                   Page S of 7
Software Copyright (c) 1996-2019 Best Case, LLC-www. bestcase. com                                                                                   Best Case Bankruplcy

           Case 2:19-bk-04799-EPB                              Doc 10 Filed 04/22/19 Entered 04/23/19 09:55:20                                       Desc
                                                               Main Document    Page 15 of 33
 Debtor 1 BREANNA RODRIGUEZ
 Debtor2 JEREMYBUSTOS                                                                                      Case number (ifknown)

 4. 14     UNITED CONSUMER FIN SVC                                     Last 4 digits of account number        1837                                              $876. 00
           Nonpriority Creditor's Name
           865 BASSETT                                                 Whenwasthe debt incurred?              06/01/18
           Westlake, OH 44145
           Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
           Who incurred the debt? Check one.
                                                                       D Contingent
           D Debtor 1 only
           D Debtor2 only                                                  Unliquidated
                                                                       D Disputed
               Debtor 1 and Debtor 2 only
                                                                       Typeof NONPRIORITYunsecured claim:
           D At least one ofthe debtors and another                    D Student loans
               Check If this claim is fora community debt              D Obligations arising out ofa separation agreement ordivorce thatyou did not
           Is the claim subject to offset?                             report as priority claims

               No                                                      D Debts to pension or profit-sharing plans, and other similar debts
           D Yes                                                          Other Specify CREDIT

 4. 15     VITAL RECOVERYSERVICESINC                                   Last 4 digits of account number        4807                                             $877.00
           Nonpriority Creditor's Name
           PO BOX 923747                                               Whenwasthe debtincurred?               07/01/18
           Norcross, GA 30010-3747
           NumberStreetCity StateZip Code                              As of the dateyou file, the claim Is: Checkall thatapply
           Who incurred the debt? Check one.
                                                                       D Contingent
           D Debtor 1 only
           D Debtor2 only                                                 Unliquidated
                                                                       D Disputed
               Debtor 1 and Debtor 2 only
                                                                       Type of NONPRIORITf unsecured claim:
               At least one of the debtors and another
                                                                       D Studentloans
               Check if this claim is for a community debt             D Obligations arising out of a separation agreement ordivorce that you did not
           I the claim subject to offset?                              report as priority claims
               No                                                      D Debtsto pension or profit-sharing plans, andother similar debts
           D Yes                                                          Other.Specify UNITEDCONSUMERFINANCIAL

 4. 16     WELLS FARGO CARD SERVICE                                    Last 4 digits of account number        1837                                             $652.00
           Nonpriority Creditor's Name
           PO BOX 14517                                                When was the debt incurred?            07/01 /18
           Des Moines, IA 50306
           Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
           Who incurred the debt? Check one.
                                                                       D Contingent
           D Debtor1 only
                                                                          Unliquidated
           D Debtor2 only
                                                                       D Disputed
               Debtor 1 and Debtor 2 only
                                                                       Typeof NONPRIORITYunsecuredclaim:
             ] At least one of the debtors and another
                                                                       D Student loans
               Check if this claim is for a community debt             D Obligations arising out ofa separation agreement or divorce thatyou did not
            s the claim subject to offset?                             report as priority claims
               No                                                      D Debtsto pensionor profit-sharingplans, andothersimilardebts
           D Yes                                                          Other. Specify CREDIT

 Part 3:      List Others to Be Notified About a Debt That You Alread Listed
5. Use this page only if you have others to be notified about your bankruptcy, for a debt that you already listed in Parts 1 or 2. For example, if a collection agency is
   trying to collect from you for a debt you owe to someone else, list the original creditor in Parts 1 or 2, then list the collection agency here. Similarly, if you have
   more than one creditorfor any ofthe debts thatyou listed in Parts 1 or 2, list the additionalcreditors here. Ifyou do not haveadditionalpersons to be notifiedfor
   anydebts in Parts 1 or 2, do not fill out or submitthis page.

 Part 4:      Add the Amounts for Each T pe of Unsecured Claim
6. Total theamountsofcertaintypesofunsecuredclaims.Thisinformationisforstatistical reporting purposesonly. 28U.S.C. §159.Addthe amountsforeachtype
   of unsecured claim.



Official Form 106 E/F                                     Schedule E/F: Creditors Who Have Unsecured Claims                                                     Page6 of 7
Software Copyright (c) 1996-2019 Best Case, LLC - www. bestcase. com                                                                                    Best Case Bankruptcy


            Case 2:19-bk-04799-EPB                               Doc 10 Filed 04/22/19 Entered 04/23/19 09:55:20                                        Desc
                                                                 Main Document    Page 16 of 33
 Debtor 1 BREANNARODRIGUEZ
 Debtor2 JEREMYBUSTOS                                                                                    Case number (if known)

                                                                                                                             Total Claim
                        6a.    Domestic support obligations                                                6a.      $                       0.00
 Total claims
  from Part 1           6b.    Taxes and certain other debts you owe the government                        6b.      $                       0. 00
                        6c.    Claims for death or personal injury while you were intoxicated              6c.      $                       0. 00
                        6d.    Other. Add all other priority unsecured claims. Write that amount here.     6d.      $                       0.00


                        6e.   Total Priority. Add lines 6a through 6d.                                     6e.                              0.00

                                                                                                                             Total Claim
                        6f.   Student loans                                                                6f.                              0.00
 Total claims
  from Part 2           6g.   Obligations arising out of a separation agreement or divorce that you
                              did not report as priority claims                                            69-                              0.00
                        6h.    Debts to pension or profit-sharing plans, and other similar debts           6h.                              0.00
                        6i.   Other. Add all other nonpriority unsecured claims. Write that amount here. 6i.                          44, 178.00

                        6j.   Total Nonpriority.Add lines6fthrough 6i.                                     6j.                        44, 178. 00




Official Form 106 E/F                                     Schedule E/F: Creditors Who Have Unsecured Claims                                                Page7 of 7
Software Copyright (c) 19S6-2019 Best Case, LLC - www. bestcase. com                                                                                Best Case Bankmptcy

            Case 2:19-bk-04799-EPB                               Doc 10 Filed 04/22/19 Entered 04/23/19 09:55:20                                    Desc
                                                                 Main Document    Page 17 of 33
 Fill in this information to identify your case:

 Debtor 1                  BREANNARODRIGUEZ
                           First Name                        MiddleName               Lasl Name

 Debtor2                   JEREMYBUSTOS
 (Spouse if, filing)       First Name                        Middle Name              Last Name


 United States Bankruptcy Court for the:               DISTRICT OF ARIZONA

 Case number
 (if known)                                                                                                                       D Check if this is an
                                                                                                                                    amended filing



Official Form 106G
Schedule G: Execute                                    Contracts and Unex ired Leases                                                                  12/15
Be as complete and accurateas possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, copy the additional page, fill it out, number the entries, and attach it to this page. On the top of any
additional pages, write your name and case number (if known).

1.      Do you have any executory contracts or unexpired leases?
              No. Check this box and file this form with the court with your other schedules. You have nothing else to report on this form.
        D Yes. Fill in all ofthe information beloweven ifthe contacts of leasesare listed on ScheduleA/B:Property(OfficialForm 106A/B).
2.      Listseparately each person or companywith whom you have the contract or lease. Then state whateach contract or lease is for (for
        example, rent, vehicle lease, cell phone). See the instructions for this form in the instruction bookletfor more examples ofexecutorycontracts
        and unexpired leases.


        Person or company with whom you have the contract or lease                      State what the contract or lease is for
                          Name, Number, Street, City, State and ZIP Code
  2.1
          Name


          Number        Street


          d                                         State                  ZIP Code
  2.2
          Name



          Number        Street

          d                                         State                  ZIPCode
  2:3
          Name


          Number        Street


          d                                        State                   ZIPCode
 ZA
          Name



          Number        Street

          Ci                                       State                   ZIP Code
  2.5
          Name



          Number        Street

          City                                     State                   ZIP Code




Official Form 106G                                ScheduleG: ExecutoryContractsand UnexpiredLeases                                                  Page 1 of 1
SoftwareCopyright(c) 1996-2019Best Case, LLC- www.bestcase. com                                                                               Best Case Bankruptcy

               Case 2:19-bk-04799-EPB                           Doc 10 Filed 04/22/19 Entered 04/23/19 09:55:20                               Desc
                                                                Main Document    Page 18 of 33
 Fill in this information to identify your case:

 Debtor 1                     BREANNARODRIGUEZ
                              First Name                           Middle Name          Last Name

 Debtor 2                     JEREMY BUSTOS
 (Spouse if, filing)          First Name                           Middle Name          Last Name


 United States Bankruptcy Court for the:                   DISTRICTOFARIZONA

 Case number
 (if known)                                                                                                                       D Check if this is an
                                                                                                                                    amended filing

Official Form 106H
Schedule H: Your Codebtors                                                                                                                            12/15

Codebtors are people or entities who are also liable for any debts you may have. Be as complete and accurate as possible. If two married
people are filing together, both are equally responsible for supplying correct information. If more space is needed, copy the Additional Page,
fill it out, and number the entries in the boxes on the left. Attach the Additional Page to this page. On the top of any Additional Pages, write
your name and case number (if known). Answer every question.

       1. Do you have any codebtors? (If you are filing a joint case, do not list either spouse as a codebtor.

           No
      D Yes

      2. Within the last 8 years, have you lived in a community property state or territory? {Community property states and territories include
      Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)

     . D No. Go to line 3.
           Yes, Did your spouse, former spouse, or legal equivalent live with you at the time?

                D No
                       Yes.


                         In which community state or territory did you live?            -NONE-          Fill in the name and current address of that person.


                         Name of your spouse, former spouse, or legal equivalent
                         Number, Street, City, State & Zip Code


   3. In Column 1, list all of your codebtors. Do not include your spouse as a codebtor if your spouse is filing with you. Listthe person shown
      in line 2 again as a codebtor only if that person is a guarantor or cosigner. Make sure you have listed the creditor on Schedule D (Official
       Form 106D), Schedule E/F (Official Form 106E/F), or Schedule G (Official Form 106G). Use Schedule D, Schedule E/F, or Schedule G to
      fill out Column 2.

                Column 1: Your codebtor                                                                Column 2: Thecreditorto whom you owe the debt
                Name, Number, Street. City, Slate and ZIP Code                                         Check aft sGhectutes that apply:

                                                                                                       D Schedule D, line
                Name
                                                                                                       D Schedule E/F, line
                                                                                                       D Schedule G, line
                Number              Street
                City                                       State                        ZIPCode



                                                                                                       D Schedule D, line
                Name
                                                                                                       D Schedule E/F, line
                                                                                                       D Schedule G, line
                Number              Street
                City                                       State                        ZIPCode




Official Form 106H                                                                 Schedule H: Your Codebtors                                     Page 1 of 1
Software Copyright (c) 1996-2019 Best Case, LLC - www. bestcase. com                                                                          Best Case Bankruptcy

              Case 2:19-bk-04799-EPB                                 Doc 10 Filed 04/22/19 Entered 04/23/19 09:55:20                          Desc
                                                                     Main Document    Page 19 of 33
 Fill in this information to identify your case:

 Debtor 1                        BREANNA RODRIGUEZ

 Debtor 2                       JEREMYBUSTOS
 (Spouse, if filing)

 United States BankruptcyCourtfor the: DISTRICTOFARIZONA

 Case number                                                                                           Check if this is:
 (If known)
                                                                                                       D An amendedfiling
                                                                                                       D A supplementshowingpostpetitionchapter
                                                                                                           13 income as of the following date:
 Official Form 1061                                                                                        MM/DD/YYYY
 Schedule I: Your Income                                                                                                                             12/15
Be as complete and accurateas possible. Iftwo married people are filing together (Debtor 1 and Debtor 2), both are equally responsiblefor
supplying correct information. If you are married and not filingjointly, and your spouse is living with you, include information aboutyour
spouse. If you are separated and your spouse is not filing with you, do not include information about your spouse. If more space is needed,
attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.

 Parti:                Describe Em lo ment

        Fill in your employment
        information.

        If you have more than one job,                               D Employed                                  Employed
        attach a separate page with             Employment status
        information about additional                                   Not employed                           D Notemployed
        employers.
                                                Occupation                                                    LABORER
        Include part-time, seasonal, or
        self-employed work.                     Employer's name                                               STRAIGHT LINECONSTRUCTION

        Occupation may include student          Employer's address
        or homemaker, if it applies.


                                                How long employed there?                                               11,2 YEARS
 Part 2:               Give Details About hflonthl   Income

Estimate monthly income as of the date you file this form. If you have nothing to report for any line, write $0 in the space. Include your non-filing
spouse unless you are separated.

Ifyou or your non-filing spouse have more than one employer, combine the information for all employers forthat person on the lines below. Ifyou need
more space, attach a separate sheet to this form.




        List monthly gross wages, salary, and commissions (before all payroll
2- deductions). Ifnotpaidmonthly, calculatewhatthemonthlywagewouldbe.                       2- $                0.00       $         3, 572. 00

3.      Estimate and list monthly overtime pay.                                             3.   +$             0.00       +$             0.00

4.      Calculate gross Income. Add line 2 + line 3.                                        4. $             0.00              $   3, 572. 00




Official Form 1061                                                         Schedule I: Your Income                                                page 1
              Case 2:19-bk-04799-EPB                      Doc 10 Filed 04/22/19 Entered 04/23/19 09:55:20                                 Desc
                                                          Main Document    Page 20 of 33
Debtor 1   BREANNARODRIGUEZ
Debtor 2   JEREMYBUSTOS                                                                          Case number(if known}




     Copy line4 here                                                                      4. $                  0.00 $               3, 572. 00

5.   List all payroll deductions:
     5a.    Tax, Medicare, and Social Security deductions                                 5a.     $             0.00     $             601.00
     5b.    Mandatory contributions for retirement plans                                  5b.     $             0.00     $               0.00
     5c.    Voluntary contributions for retirement plans                                  5c.     $             0.00     $             110. 00
     5d.    Required repayments of retirement fund loans                                  5d.     $             0.00     $               0.00
     5e.    Insurance                                                                     5e.     $             0.00     $               0.00
     5f.    Domestic support obligations                                                  5f.     $             0.00   $                   0.00
     5g.    Union dues                                                                    5g.     $             0.00   $                   0.00
     5h.    Other deductions. Specify:                                                    5h.+ $                0.00 + $                   0.00
6.   Add the payroll deductions. Add lines 5a+5b+5c+5d+5e+5f+5g+5h.                       6.     $              0.00     $             711.00
7.   Calculate total monthly take-home pay. Subtract line 6 from line 4.                  7.     $              0.00     $           2,861.00
8.   List all other income regularly received:
     8a. Net income from rental property and from operating a business,
            profession, or farm
           Attach a statement for each property and business showing gross
            receipts, ordinary and necessary business expenses, and the total
            monthly net income.                                                           8a.                   0.00                       0.00
     Sb. Interest and dividends                                                           Sb.     $             0.00                       0.00
     8c. Family support payments that you, a non-filing spouse, or a dependent
            regularly receive
            Include alimony, spousal support, child support, maintenance, divorce
            settlement, and property settlement.                                          8c.     $             0.00                       0.00
     8d. Unemployment compensation                                                        8d.     $             0.00                       0. 00
     8e. Social Security                                                                  8e.     $             0.00                       0.00
     8f.    Other government assistance that you regularly receive
            Include cash assistance and the value (if known) of any non-cash assistance
            thatyou receive, such as food stamps (benefits underthe Supplemental
            Nutrition Assistance Program) or housing subsidies.
            Specify:                                                                      8f.     $             0.00     $                 0.00
     8g.    Pension or retirement income                                                  sg.     $             0.00     .$                0. 00
     8h.    Other monthly income. Specify:                                                8h.+    $             0.00 + $                   0.00

9.   Add all other income. Add lines 8a+8b+8c+8d+8e+8f+8g+8h.                             9. $                  0.00                        0.00

10. Calculate monthly income. Add line 7 + line 9.                                    10. $                0.00 + $          2, 861. 00 = $        2, 861. 00
     Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse.
11. State all other regular contributions to the expenses that you list in Schedule J.
    Include contributions from an unmarried partner, members of your household, your dependents, your roommates, and
     other friends or relatives.
     Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.
     Specify:                                                                                                                 11. +$                    0.00

12. Add the amount in the last column of line 10 to the amount in line 11. The result is the combined monthly income.
    Write that amount on the Summary of Schedulesand Statistical Summary of Certain Liabilitiesand Related Data, if it
    applies                                                                                                                        12. $           2, 861. 00
                                                                                                                                       Combined
                                                                                                                                       monthly income
13. Do you expect an increase or decrease within the year after you file this form?
          No.
    a     Yes. Explain:




Official Form 1061                                                     Schedule I: Your Income                                                      page 2
           Case 2:19-bk-04799-EPB                  Doc 10 Filed 04/22/19 Entered 04/23/19 09:55:20                                         Desc
                                                   Main Document    Page 21 of 33
 Fill in this information to identify your case:

 Debtor1                BREANNARODRIGUEZ                                                                    Check if this is:
                                                                                                            D An amended filing
 Debtor 2               JEREMYBUSTOS                                                                        [] A supplement showing postpetition chapter
 (Spouse, if filing)                                                                                            13 expenses as of the following date:

 United States BankruptcyCourtforthe:    DISTRICTOF ARIZONA                                                        MM / DD / YYYY

 Case number
 (If known)



 Official Form 106J
 Schedule J: Your Ex enses                                                                                                                             12/15
 Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
 information. If more space is needed, attach another sheet to this form. On the top of any additional pages, write your name and case
 number (if known). Answer every question.

 Part 1:     Describe Your Household
 1.   Is this a joint case?
       D No. Go to line 2.
             Yes. Does Debtor 2 live in a separate household?
                    No
                  D Yes. Debtor 2 must file Official Form 106J-2, Expenses for Separate Household of Debtor 2.
 2.    Do you have dependents? D No
       Do not list Debtor 1                        Fill out this information for   Dependent's relationship to       Dependent's     Does dependent
                                           Yes.
       and Debtor 2.                               each dependent.                 Debtor 1 or Debtor 2               age            live with you?

       Do not state the                                                                                                              D No
       dependents names.                                                           DAUGHTER                           1                 Yes
                                                                                                                                     D No
                                                                                                                                     D Yes
                                                                                                                                     D No
                                                                                                                                     D Yes
                                                                                                                                     D No
                                                                                                                                     D Yes
 3.    Do your expenses include                    No
       expenses of people other than
       yourself and your dependents?
                                               D Yes

 Part 2:        Estimate Your Ongoing Monthly Expenses
 tstimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case to report
 expenses as of a date after the bankruptcy is filed. If this is a supplemental Schedule J, check the box at the top of the form and fill in the
 applicable date.

 Includeexpenses paidfor with non-cash government assistance if you know
the value of such assistance and have included it on Schedule I: Your Income
 (Official Form 1061.)

4.     The rental or homeownershipexpensesforyour residence. Includefirst mortgage
       payments and any rent for the ground or lot.        ~                                     ' ~        4. $                         830.00
       If not included in line 4:

       4a.      Real estate taxes                                                                          4a. $                              0.00
       4b.      Property, homeowner's, or renter's insurance                                               4b. $                              0. 00
       4c.      Home maintenance, repair, and upkeep expenses                                              4c. $                              0. 00
       4d.      Homeowner's association or condominium dues                                                4d. $                              0.00
5.     Additional mortgage payments for your residence, such as home equity loans                           5. $                              0.00




Official Form 106J                                                   Schedule J: Your Expenses                                                        page 1
         Case 2:19-bk-04799-EPB                         Doc 10 Filed 04/22/19 Entered 04/23/19 09:55:20                                     Desc
                                                        Main Document    Page 22 of 33
Debtor 1     BREANNARODRIGUEZ
Debtor2      JEREMYBUSTOS                                                                   Case number (if known)

6.    Utilities:
      6a. Electricity, heat, natural gas                                                         6a.   $                    0.00
      6b. Water, sewer, garbage collection                                                       6b.   $                    0.00
      6c. Telephone, cell phone, Internet, satellite, and cable services                         6c.   $                 275.00
      6d. Other. Specify:                                                                        6d.   $                   0.00
7.    Food and housekeeping supplies                                                              7.   $                 650.00
8.    Childcare and children's education costs                                                    8.   $                    0.00
9. Clothing, laundry, and dry cleaning                                                            9.   $                   90.00
10. Personal care products and services                                                          10. $                      0.00
11. Medical and dental expenses                                                                  11. $                     25.00
12. Transportation. Includegas, maintenance, bus or train fare.
    Do not include car payments.                                                                 12. $                   250. 00
13. Entertainment, clubs, recreation, newspapers, magazines, and books                           13. $                   190.00
14. Charitable contributions and religious donations                                             14. $                     0.00
15.   Insurance.
      Do not include insurancededucted from your pay or included in lines 4 or 20.
      15a.   Life insurance                                                                     15a.   $                    0.00
      15b.   Health insurance                                                                   15b.   $                    0.00
      15c.   Vehicle insurance                                                                  15C.   $                   65.00
      15d.   Other insurance. Specify:                                                          15d.   $                    0.00
16. Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.
    Specify:                                                                                     16. $                      0.00
17. Installment or lease payments:
    17a. Car payments for Vehicle 1                                                             17a.   $                    0.00
    17b. Car payments for Vehicle 2                                                             17b.   $                    0.00
    17c. Other. Specify:                                                                        17c.   $                    0.00
    17d. Other. Specify:                                                                        17d.   $                    0.00
18. Your payments of alimony, maintenance, and support that you did not report as
    deducted from your pay on line 5, ScheduleI, Your Income(Official Form 1061).                18.   $                    0.00
19. Other paymentsyou make to support others who do not live with you.                                 $                    0.00
      Specify:                                                                                   19.
20. Other real property expenses not included in lines 4 or 5 of this form or on ScheduleI: Your Income.
    20a. Mortgageson other property                                                     20a. $                              0.00
      20b. Real estate taxes                                                                    20b. $                      0.00
      20c, Property, homeowner's, or renter's insurance                                         20c. $                      0.00
      200. Maintenance, repair, and upkeep expenses                                             20d. $                      0.00
    20e. Homeowner's association or condominium dues                                            20e. $                      0.00
21. Other: Specify:                                                                              21. +$                     0.00
22. Calculate your monthly expenses
      22a. Add lines 4 through 21.                                                                         $         2, 375. 00
      22b. Copy line 22 (monthly expenses for Debtor2), if any, from Official Form 106J-2                  $
      22c. Add line 22a and 22b. The result is your monthly expenses.                                      $         2, 375. 00
23. Calculate your monthly net income.
    23a. Copy line 12 fyour combined monthly income) from Schedule I.                           23a. $                 2, 861. 00
    23b. Copy your monthly expenses from line 22c above.                                        23b: -$                2, 375. 00
      23c. Subtract your monthly expenses from your monthly income.
           The result is your monthly net income.                                               23C. $                   486.00

24. Do you expectan increase or decrease in your expenseswithin the yearafteryou file this form?
      For example,
      modification to the terms of your mortgage?
         No.
      D Yes.              Explain here:




Official Form 106J                                           Schedule J: Your Expenses                                              page 2

       Case 2:19-bk-04799-EPB                       Doc 10 Filed 04/22/19 Entered 04/23/19 09:55:20                         Desc
                                                    Main Document    Page 23 of 33
 Fill in this information to identify your case:

 Debtor 1                    BREANNARODRIGUEZ
                             First Name                  Middle Name              LastName
 Debtor 2                    JEREMY BUSTOS
 (Spouse if, filing)         First Name                  Middle Name              Last Name


 United States Bankruptcy Court for the:           DISTRICTOFARIZONA

 Case number
 (if known)                                                                                                                       D Check if this is an
                                                                                                                                    amended filing



Official Form 106Dec
Declaration About an Individual Debtor's Schedules                                                                                                        12/15

If two married people are filing together, both are equally responsible for supplying correct information.

You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement, concealing property, or
obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20
years, or both. 18 U. S.C. §§ 152, 1341, 1519, and 3571.


                   Sign Below


        Did you pay or agree to pay someone who is NOTan attorney to help you fill out bankruptcyforms?

        D_ No
                Yes. Name of person            MARK BLUEMKE                                                   Attach Bankruptcy Petition Preparer's Notice,
                                                                                                              Declaration, and Signature (Official Form 119)


       Under penalty of perjury, I declare that I have read the summary and schedules filed wi           this decla       n and
       tha             are true and correct.



              B         NNA RODRIGU                                                           E    U   OS
              Signature of Debtor 1                                                   Signature of Debtor 2

              Date                                                                    Date    c?




Official Form 106Dec                                    Declaration About an Individual Debtor's Schedules
Software Copyright (c) 1896-2019Best Case, LLC-www.bestcase.com                                                                               Best Case Bankruptcy




              Case 2:19-bk-04799-EPB                        Doc 10 Filed 04/22/19 Entered 04/23/19 09:55:20                                   Desc
                                                            Main Document    Page 24 of 33
 Fill in this information to identify your case:

 Debtor 1                  BREANNARODRIGUEZ
                           First Name                         Middle Name                   Last Name

 Debtor 2                 JEREMYBUSTOS
 (Spouse if, filing)       First Name                         Middle Name                   Last Name


 United States Bankruptcy Court for the:                DISTRICT OF ARIZONA

 Case number
 (if known)                                                                                                                                  D Check if this is an
                                                                                                                                               amended filing



Official Form 107
Statement of Financial Affairs for Individuals Filing for Bankruptcy                                                                                                   4/19
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case
number (if known). Answer every question.

 Part 1:        Give Details About Your Marital Status and WhereYou Lived Before

1.    What is your current marital status?

              Married
       D      Not married

2.     During the last 3 years, have you lived anywhere other than where you live now?

              No
       D      Yes. List all ofthe placesyou lived in the last 3 years. Do not includewhereyou live now.

        Debtor 1 Prior Address:                                    Dates Debtor 1              Debtor 2 Prior Address:                              Dates Debtor 2
                                                                   lived there                                                                      lived there

3. Within the last 8 years, did you ever live with a spouse or legal equivalent in a community property state or territory? (Community property
states and territories include Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington and Wisconsin.)

       D      No
              Yes. Make sure you fill out Schedule H: Your Codebtors (Official Form 106H).

 Part 2         Explain the Sources of Your Income

4.     Didyou have any income from employment or from operating a business during this yearor the two previous calendaryears?
       Fill in the total amount of income you received from all jobs and all businesses, including part-time activities.
       If you are filing a joint case and you have income that you receive together, list it only once under Debtor 1

       D      No
              Yes. Fill in the details.

                                                     Debtor 1                                                         Debtor 2
                                                     Sources of Income                 Gross income                   Sources of income             Gross income
                                                     Check all that apply.             (before deductions add         Checkall that apply.          (before deeluctions
                                                                                                                                                    and exclusions)

 FromJanuary1 of currentyearuntil D Wages,commissions,                                                    $0.00         Wages, commissions,                $11, 013. 00
 the date you filed for bankruptcy: bonuses, tips                                                                     bonuses, tips
                                                     D Operating a business                                           D Operatinga business




Official Form 107                                        Statement of Financial Affairs for Individuals Filing for Bankruptcy                                        page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www. bestcase. com                                                                                     Best Case Bankruptcy

              Case 2:19-bk-04799-EPB                             Doc 10 Filed 04/22/19 Entered 04/23/19 09:55:20                                         Desc
                                                                 Main Document    Page 25 of 33
 Debtor 1     BREANNA RODRIGUEZ
 Debtor2      JEREMY BUSTOS                                                                        Case number (ifknown)



                                                 Sources of income             Gross income              Sources of Income             Gross income
                                                 Check aft that apply.         (before deductions and    Cheek all that apply.         (before deductions
                                                                               exdustoR S)                                             and exclusions)

 For last calendaryear:                            Wages, commissions,                     $5, 100. 00     Wages, commissions,                $30, 100. 00
 (January 1 to December 31, 2018)                bonuses, tips                                           bonuses, tips

                                                 D Operating a business                                  D Operatinga business

5.   Didyou receive any other income during this year or the two previous calendaryears?
     Include income regardless of whether that incomes is taxable. Examples of other income are alimony; child support; Social Security,
     unemployment, and other public benefitpayments; pensions; rental income; interest; dividends; money collected from lawsuits; royalties; and
     gambling and lottery winnings. Ifyou are filing a joint case and you have incomethat you received together, list it only once underDebtor 1.

     Listeach source and the gross income from each source separately. Do not include incomethatyou listed in line 4.

     D      No
            Yes. Fill in the details.

                                                                                                         Debtor 2
                                                 Sources of income             Gross income from         Sources of income             Gross income
                                                 Describe below.               each source               Deseribe below.               (before deductions
                                                                               (before deductions and                                  and exclusions)
                                                                               exclusions)
 For last calendaryear:                          Unemployment                              $2, 160. 00
 (January 1 to December 31, 2018)


 Part 3:     List Certain Pa ments You Made Before You Filed for Bankru tc

6.   Are either Debtor 1 's or Debtor 2's debts primarily consumer debts?
     D      No.    Neither Debtor 1 nor Debtor 2 has primarily consumer debts. Consumer debts are defined in 11 U. S. C. § 101(8) as "incurred by an
                   individual primarily for a personal, family, or household purpose."

                   During the 90 days before you filed for bankruptcy, did you pay any creditora total of $6,825* or more?
                    D No.        Go to line 7.
                    D Yes        Listbeloweachcreditortowhom you paid a total Of$6, 825*ormore in oneormore payments andthetotal amount you
                                 paid that creditor. Do not include payments for domestic support obligations, such as child support and alimony. Also, do
                                 not include payments to an attorney for this bankruptcy case.
                    * Subjectto adjustment on 4/01/22and every 3 years afterthat for casesfiled on or afterthe date of adjustment.
            Yes. Debtor 1 or Debtor 2 or both have primarily consumer debts.
                 During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $600 or more?

                        No.      Go to line 7.
                    1-1 Yes      Listbeloweachcreditortowhomyoupaida totalof$600ormoreandthetotalamountyou paidthatcreditor.Donot
                                 include payments for domestic support obligations, such as child support and alimony. Also, do not include payments to
                                 an attorney for this bankruptcy case.


      Creditor's Name and Address                           Dates of payment          Total amount       Amountyou         Wasthis paymentfor.
                                                                                               paid          still owe

7.   Within 1 year before you filed for bankruptcy, did you make a payment on a debtyou owed anyonewhowas an insider?
     Insiders include your relatives; any general partners; relatives of any general partners; partnerships ofwhich you are a general partner;
     corporations of which you are an officer, director, person in control, or owner of 20% or more of their voting securities; and any managing agent,
     including one for a business you operate as a sole proprietor. 11 D. S. C. § 101. Include payments for domestic support obligations, such as child
     support and alimony.

            No
     D      Yes. List all payments to an insider.
      Insider's Name and Address                            Dates of payment          Total amount       Amount you        Reason for this payment
                                                                                               paid        still owe

8.   Within 1 year before you filed for bankruptcy, did you make any payments or transfer any property on account of a debt that benefited an
OfficialForm107                                     StatementofFinancialAffairsforIndividualsFilingforBankmptcy                                       page 2
SoftwareCopyright(c) 1996-2019BestCase,LLC-www.bestcase.com                                                                                BestCaseBankruptcy
           Case 2:19-bk-04799-EPB                         Doc 10 Filed 04/22/19 Entered 04/23/19 09:55:20                                  Desc
                                                          Main Document    Page 26 of 33
 Debtor 1        BREANNARODRIGUEZ
 Debtor2 JEREMYBUSTOS                                                                                      Case number (ifknown)


      insider?
      Include payments on debts guaranteed or cosigned by an insider.

            No
      D     Yes. List all payments to an insider
       Insider's Name and Address                             Dates of payment              Total amount          Amount you       Reason for this payment
                                                                                                       paid            still owe   Include creditor's name

 Part4:       Identi Le al Actions, Re ossessions, and Foreclosures

9.    Within 1 year before you filed for bankruptcy, wereyou a party in any lawsuit, court action, or administrative proceeding?
      List all such matters, including personal injury cases, small claims actions, divorces, collection suits, paternity actions, support or custody
      modifications, and contract disputes.

      D     No
            Yes. Fill in the details.
       Case title                                             Nature of the case           Court or agency                         Status of the case
       Case number
       TODD CAR TITLE INC                                     CIVIL                        AGUA FRIAJUSTICE                        D Pending
       PLAINTIFF                                                                           COURT                                   D On appeal
       vs                                                                                  10420WVANBURENST                        D Concluded
       JEREMY BUSTOS AND DOE                                                               Avondale, AZ 85323
       BUSTOSA MARRIEDCOUPLE
       DEFENDANTS
       CC2018221914RC


10. Within, 1 year before you filed for bankruptcy, was any of your property repossessed, foreclosed, garnished, attached, seized, or levied?
    Check all that apply and fill in the details below.

      D     No. Go to line 11.
            Yes. Fill in the information below.
       Creditor Name and Address                              Describethe Property                                                                      Value of the
                                                                                                                                                           property
                                                                                                                                                             .




                                                              Explain what happened
       NISSAN MOTORACCEPTANCE                                 2018NISSANALTIMA                                              10-2018                      Unknown

                                                                  Property was repossessed.
                                                              D Propertywasforeclosed.
                                                              D Propertywasgarnished.
                                                              D Property was attached, seized or levied.


11. Within 90 days before you filed for bankruptcy, did any creditor, including a bank or financial institution, set off any amounts from your
      accounts or refuse to make a payment because you owed a debt?
          No
      D     Yes. Fill in the details.
       Creditor Name and Address                              Describe the action the creditor took                         Date action was                      Amount
                                                                                                                            taken

12. Within 1 year before you filed for bankruptcy, was any of your property in the possession of an assignee for the benefit of creditors, a
      court-appointed receiver, a custodian, or another official?
            No
      a     Yes




Official Form 107                                    Statement of Financial Affairs for Individuals Filing for Bankruptcy                                          page 3
SoftwareCopyright(c) 1996-2019Best Case, LLC- www.bestcase.conn                                                                                     Best CaseBankruptcy

           Case 2:19-bk-04799-EPB                           Doc 10 Filed 04/22/19 Entered 04/23/19 09:55:20                                         Desc
                                                            Main Document    Page 27 of 33
 Debtor 1 BREANNA RODRIGUEZ
 Debtor2 JEREMYBUSTOS                                                                                       Case number (if known)


 Part 5:     List Certain Gifts and Contributions

13.         in 2 years before you filed for bankruptcy, did you give any gifts with a total value of more than $600 per person?
            No
      D     Yes. Fill in the details for each gift.
       Gifts with a total value of more than $600                   Describe the gifts                                       Dates you gave                 Value
       per person                                                                                                            thegifts
       Person to Whom You Gave the Sift and
       Address:

14. Within 2 years before you filed for bankruptcy, did you give any gifts or contributions with a total value of more than $600to any charity?
        No
    D Yes. Fill in the details for each gift or contribution.
       Gifts or contributions to charities that total               Describewhatyou contributed                              Datesyou
                                                                                                                                  you                       Value
       more than $600                                                                                                        contributed
       Charity's Name
      Address (Number, Street, City, State and ZIP Code)

 Part 6:     List Certain Losses

15. Within I year beforeyou filed for bankruptcy or sinceyou filed for bankruptcy, did you lose anything becauseof theft, fire, other
    disaster, or gambling?

           No
      D    Yes. Fill in the details.
       Describe the property you lost and                  Describe any insurance coverage for the loss                      Date of your      Value of property
       how the loss occurred
                                                           Includethe amount that insurance has paid. List                   loss                           lost
                                                           pending insurance claims on tine 33 of Sehedtile A/B:
                                                           Property.

 Part 7:     List Certain Pa ments or Transfers

16. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone you
    consulted about seeking bankruptcy or preparing a bankruptcy petition?
    Include any attorneys, bankruptcy petition preparers, or credit counseling agencies for services required in your bankruptcy.

      D     No ,
           Yes. Fill in the details.
      Person Who Was Paid                                          Description ami value of any property                     Date payment             Amount of
      Address                                                      transferred                                               or transfer was            payment
       Email orwebsite address                                                                                               made
       PersonWhoMadethe Payment, if NotYou
      AFFORDABLE DOCUMENTS AZ LLC                                                                                            04-12-19                   $200. 00
      60 E RIO SALADO PKWY
      SUITE 900
      Tempe, AZ 85281


17. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone who
      promised to help you deal with your creditors or to make payments to your creditors?
      Do not include any payment or transfer that you listed on line 16.

            No
      D    Yes. Fill in the details.
      Person Who Was Paid                                           Description and value ofany property                     Date payment             Amount of
      Address                                                      transferred                                               or transfer was            payment
                                                                                                                             made




Official Form 107                                     Statement of Financial Affairs for Individuals Filing for Bankruptcy                                   page 4
SoftwareCopyright(c) 1996-2019Best Case, LLC- www.bestcase.com                                                                                   Best CaseBankruptcy

           Case 2:19-bk-04799-EPB                            Doc 10 Filed 04/22/19 Entered 04/23/19 09:55:20                                     Desc
                                                             Main Document    Page 28 of 33
 Debtor 1      BREANNA RODRIGUEZ
 Debtor2 JEREMYBUSTOS                                                                                        Case number (ifknown)


18. Within2 years beforeyou filed for bankruptcy, did you sell, trade, or otherwisetransferany property to anyone, other than property
      transferred in the ordinary course of your business or financial affairs?
      Include both outright transfers and transfers made as security (such as the granting of a security interest or mortgage on your property). Do not
      include gifts and transfers that you have already listed on this statement.
            No
      D     Yes. Fill in the details.
       Person Who Received Transfer                                   Description and value of                   Describe any property or     Date transfer was
       Address                                                        property transferred                       payments received or debts   made
                                                                                                                 paid in exchange
       Person's relationship to you

19. Within 10 years before you filed for bankruptcy, did you transfer any property to a self-settled trust or similar device of which you are a
    beneficiary? (These are often called asset-protection devices.}
        No
    D Yes. Fill in the details.
       Name of trust                                                  Description and value of the property transferred                       Date Transfer was
                                                                                                                                              made

 Parts:        List of Certain Financial Accounts, Instruments, Safe De osit Boxes, and Stora e Units

20. Within 1 year before you filed for bankruptcy, were any financial accounts or instruments held in your name, or for your benefit, closed,
    sold, moved, or transferred?
      Includechecking, savings, money market, or otherfinancial accounts; certificates of deposit; shares in banks, credit unions, brokerage
      houses, pension funds, cooperatives, associations, and other financial institutions.
          No
      D Yes. Fill in the details.
       Name of Financial Institution and                         Last 4 digits of              Type of account or        Data accountwas           Last balance
       Address (Number,Street,City,StateandZIP                   account number                instrument                closed, sold,         before closing or
       Code)                                                                                                             moved, or                        transfer
                                                                                                                         transferred

21 Do you now have, or did you havewithin 1 year beforeyou filed for bankruptcy, any safe deposit box or other depository for securities,
      cash, or other valuables?

            No
      D     Yes. Fill in the details.
       Name of Financial Institution                                  Who else hadaccess to it?              Describe the contents              Do you still
       Address (Number,Street,City,StateandZIPCode)                   Address (Number, Street, City,                                            have it?
                                                                      State andZIPCoda)

22. Have you stored property in a storage unit or place other than your homewithin 1 year beforeyou filed for bankruptcy?

            No
      D Yes. Fill in the details.
       Name of Storage Facility                                       Who else has or had access             Describe the contents              Do you still
       Address(Number,Street,City,StateandZIPCode)                    to it?                                                                    have It?
                                                                      Address (Number,Street,City,
                                                                      State and ZIP Code)

 Part 9:       Identi Pro e         You Hold or Control for Someone Else

23. Do you hold or control any property that someone else owns? Include any property you borrowedfrom, are storing for, or hold in trust
      for someone.

            No
      D Yes. Fill in the details.
       Owner's Name                                                   Where is the property?                                                                 Value
       Address (Number, Street, City, State andZIPCode)               (Number, Street, City, State and Zip
                                                                      Code)

 Part 10:      Give Details About Environmental Information

Forthe purpose of Part 10, the following definitions apply:

      Environmental lawmeans any federal, state, or local statute or regulation concerning pollution, contamination, releases of hazardousor
Official Form 107                                       Statement of Financial Affairs for Individuals Filing for Bankruptcy                                   page 5
Software Copyright (c) 1996-2019 Best Case, LLC- www. bestcase. com                                                                              Best Case Bankruptcy

            Case 2:19-bk-04799-EPB                             Doc 10 Filed 04/22/19 Entered 04/23/19 09:55:20                                   Desc
                                                               Main Document    Page 29 of 33
 Debtor 1      BREANNARODRIGUEZ
 Debtor2       JEREMYBUSTOS                                                                                   Case number (if known)


      toxic substances, wastes, or material into the air, land, soil, surface water, groundwater, or other medium, including statutes or
      regulations controlling the cleanup of thesesubstances, wastes, or material.
      Site means any location, facility, or property as defined under any environmental law, whether you now own, operate, or utilize it or used
      to own, operate, or utilize it, including disposal sites.
      Hazardous material means anything an environmental law defines as a hazardous waste, hazardous substance, toxic substance,
      hazardous material, pollutant, contaminant, or similar term.

Report all notices, releases, and proceedings that you know about, regardless of when they occurred.

24. Has any governmental unit notified you that you may be liable or potentially liable under or in violation of an environmental law?

            No
      D     Yes. Fill in the details.
       Name of site                                                Governmental unit                             Environmental taw, if you          Date of notice
       Address (Number,Street,City,StateandZIPCode)                Address (Number, Street, City, State and      know it
                                                                   ZIP Code)

25. Have you notified any governmental unit of any release of hazardous material?

            No
      D     Yes. Fill in the details.
       Name of site                                                Governmental unit                             Environmental law, if you          Date of notice
       Address (Number, Street, City, Stale and ZIPCode}           Address (Number, Street, City, State and      know it
                                                                   ZIPCode)

26. Have you been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

            No
      D     Yes. Fill in the details.
       Case Title                                                  Court or agency                            Nature of the case                    Status of the
       Case Number                                                 Name                                                                             case
                                                                   Address (Number, Street, City,
                                                                   State andZIPCode)

 Part 11:    Give Details About Your Business or Connections to An Business

27 Within4 years before you filed for bankruptcy, did you own a business or have any of the following connections to any business?
            D A sole proprietor or self-employed in a trade, profession, or other activity, either full-time or part-time
            D A memberofa limited liabilitycompany(LLC)or limited liability partnership(LLP)
            D A partner in a partnership
            D An officer, director, or managingexecutiveofa corporation
            D An ownerofat least5%ofthevoting or equitysecuritiesofa corporation
            No. None of the above applies. Go to Part 12.
      D Yes. Checkall thatapplyaboveand fill in the details belowforeachbusiness.
       Business Name                                          Describe the nature of the business                  Employer Identification number
       Address                                                                                                     Do not include Social Security number or ITIN.
       (Number, Street, City, StatsandZIPCode)                Name of accountant or bookkeeper
                                                                                                                   Dates business existed

28. Within 2 years before you filed for bankruptcy, did you give a financial statement to anyone about your business? Include all financial
      institutions, creditors, or other parties.

            No
      D     Yes. Fill in the details below.
       Name                                                   Date Issued
      Address
      (Number, Street, City, State and ZIP Code)

 Part 12: Si n Below

I have readtheanswerson this Statementof FinancialAffairsandanyattachments, and I declare underpenalty ofperjury thattheanswers
Official Form 107                    Statement ofFinancial AffairsforIndividuals FilingforBankruptcy                        page 6
Software Copyright (c) 1996-2019BestCase, LLC-vwm. bestcase. com                                                                                    BestCase Bankruptcy
            Case 2:19-bk-04799-EPB                          Doc 10 Filed 04/22/19 Entered 04/23/19 09:55:20                                         Desc
                                                            Main Document    Page 30 of 33
  Debtor 1      BREANNARODRIGUEZ
  Debtor2       JEREMY BUSTOS                                                                                 Case number (if known)


are true and correct. I understand that making a false statement, concealing property, or obtaining money or property by fraud in connection
with a bankruptcy case can result in fines up to $250, 000, or imprisonment o                       pt    0       re, or both.
  8U,S.C. §§152, 1341, 151 , and 3571.


      EANNA RODRIGUEZ                                                              EM    US OS
 Signature of Debtor 1                                                      Signatu _of Debtor 2

 Date L                                                                     Date     0
Did you attach additional pages to Your Statementof FinancialAffairsfor IndividualsFilingfor Bankruptcy{OfficialForm 107)?
    No
D Yes

Did you pay or agree to pay someone who is not an attorney to help you fill out bankruptcy forms?
D No
    Yes. Name of Person             MARK BLUEMKE                     Attach the Bankruptcy Petition Preparer's Notice. Declaration, and Signature (Official Form 119).




OfficialForm 107                                        StatementofFinancialAffairsfor IndividualsFilingfor Bankruptcy                                            page/
Software Copyright (c) 1996-2019 Best Case, LLC-www. bestcase. com                                                                                   Best Case Bankruptcy

           Case 2:19-bk-04799-EPB                              Doc 10 Filed 04/22/19 Entered 04/23/19 09:55:20                                       Desc
                                                               Main Document    Page 31 of 33
 Fill in this information to identify your case:

 Debtor 1                 BREANNA RODRIGUEZ
                          First Name                         Middle Name                Last Name

 Debtor2                  JEREMYBUSTOS
 (Spouseif, filing)       First Name                         Middle Name                Last Name


 United States Bankruptcy Court for the:              DISTRICT OF ARIZONA

 Case number
 (if known)                                                                                                             d Check if this is an
                                                                                                                          amended filing



Official Form 108
Statement of Intention for Individuals Filin                                                        Under Cha ter7                           12/15


If you are an individual filing under chapter 7, you must fill out this form if;
    creditors have claims secured by your property, or
    you have leased personal property and the lease has not expired.
You must file this form with the court within 30 days afteryou file your bankruptcy petition or by the date set for the meeting of creditors,
              whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors and lessors you list
              on the form

If two married people are filing together in a joint case, both are equally responsible for supplying correct information. Both debtors must
         sign and date the form.

Be ascomplete and accurate as possible. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
        write your name and case number (if known).

 Part 1        List Your Creditors Who Have Secured Claims

1 For any creditors that you listed in Part 1 of Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D), fill in the
  information below.



    Creditor's                                                             D Surrender the property.                    a No
    name:                                                                  D Retainthe property and redeem it.
                                                                           D Retainthe property andenter into a         D Yes
    Description of                                                             ReafRrmation Agreement.
    property                                                               D Retain the property and [explain]:
    securing debt:

    Creditor's                                                             D Surrenderthe property.                     D No
    name:                                                                  D Retain the property and redeem it.
                                                                           D Retainthe propertyand enterinto a          D Yes
    Description of                                                            Reaffirmation Agreement.
    property                                                               D Retain the property and [explain]:
    securing debt:

    Creditor's                                                             D Surrenderthe property.                     D No
    name:                                                                  D Retain the property and redeem it.
                                                                           D Retain the property and enter into a       D Yes
    Description of                                                            ReafKrmation Agreement.
    property                                                               D Retainthe property and [explain]:
    securing debt:

    Creditor's                                                             D Surrenderthe property.                     D No



Official Form 108                                       Statement of Intention for Individuals Filing Under Chapter 7                           page 1
Software Copyright (c) 1996-2019 Best Case, LLC-www. beslcase. com                                                                  Best Case Bankruptcy




              Case 2:19-bk-04799-EPB                           Doc 10 Filed 04/22/19 Entered 04/23/19 09:55:20                      Desc
                                                               Main Document    Page 32 of 33
 Debtor 1       BREANNARODRIGUEZ
 Debtor2        JEREMY BUSTOS                                                                               Case number (if known)


    name:                                                                     D Retain the property and redeem it.                        a Yes
                                                                              D Retain the property and enter into a
    Description of                                                               Reaffirmation Agreement.
    property                                                                  D Retainthe property and[explain]:
    securing debt:



 Part 2:      List Your Unex ired Personal Pro e                     Leases
hor any unexpired personal property leasethat you listed in ScheduleG: Executory Contracts and Unexpired Leases (Official Form 106G), fill
in the information below. Do not list real estate leases. Unexpired leases are leases that arestill in effect; the lease period has not yet ended.
You may assume an unexpired personal property lease if the trustee does not assume it. 11 U.S.C. § 365(p)(2).

                                                                                                                                     Will the     be assumed?

 Lessor's name:                                                                                                                      D No
 Description of leased
 Property:                                                                                                                           D Yes

 Lessor's name:                                                                                                                      D No
 Description of leased
 Property:                                                                                                                           D Yes

 Lessor's name:                                                                                                                      D No
 Description of leased
 Property:                                                                                                                           D Yes

 Lessor's name:                                                                                                                      D No
 Description of leased
 Property:                                                                                                                           D Yes

 Lessor's name:                                                                                                                      D No
 Description of leased
 Property:                                                                                                                           D Yes

 Lessor's name:                                                                                                                      D No
 Description of leased
 Property:                                                                                                                           D Yes

 Lessor's name:                                                                                                                      D No
 Description Ofleased
 Property:                                                                                                                           D Yes

 Part 3:      Si n Below

Under penalty of perjury, I declare that I have indicated my intention about any property of                           ta      secures a debt and any personal
property that is subject to an unex              ed lease.


                  NA ROD G                                                                        E       US S
       Signature of Debtor 1                                                                   ignature of Debtor 2

       Date                   L\        0^                                              Date
                                                                                                            ^




Official Form 108                                       Statement of Intention for Individuals Filing Under Chapter 7                                           page 2
Software Copyright (c) 1996-2019 Best Case, LLC-www. bestcase. com
                                                                                                                                                    Best Case Bankruptcy




           Case 2:19-bk-04799-EPB                              Doc 10 Filed 04/22/19 Entered 04/23/19 09:55:20                                      Desc
                                                               Main Document    Page 33 of 33
